Citation Nr: 0840061	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as secondary to a service-connected right knee 
disability and/or a service-connected cervical spine 
disability.

2.  Entitlement to service connection for a shoulder 
disorder, including as secondary to a service-connected right 
knee disability and/or a service-connected cervical spine 
disability.

3.  Entitlement to service connection for a mental disorder, 
including as secondary to a service-connected cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to June 1964.  
He also had Reserve and National Guard service from 1982 to 
1994 and during this time period, he sustained injuries, the 
residuals of which are service connected.  

These claims come before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a September 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Waco, Texas.  In September 2006, the Board remanded the above 
matter for further development.  

In February 2004 and August 2006, the veteran and his spouse 
testified in support of these claims at hearings held before 
a Hearing Officer at the RO and the undersigned in 
Washington, D.C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2006 remand, the RO was instructed to take 
appropriate action to schedule the veteran for VA 
examinations, to include request that the examiners 
specifically opine as to whether any back and/or shoulder 
disorders are aggravated by the veteran's service-connected 
right knee and/or cervical spine disability, as well as 
whether any psychiatric disorder is aggravated by the 
veteran's service-connected cervical spine disability.  

A VA psychiatric examination was conducted in April 2008.  
The VA examiner opined that the veteran's mood and 
instability were not related to any physical problems 
sustained while in the military.  The VA examiner gave no 
specific opinion as to whether the current mental disorder is 
aggravated by the service-connected cervical spine condition.  

A VA shoulder examination was conducted in April 2008.  The 
VA examiner opined that the shoulder problem is not caused by 
or aggravated by the cervical spine condition.  The VA 
examiner gave no specific opinion as to whether the current 
shoulder disorder is aggravated by the service-connected 
right knee disability.  

A VA back examination was conducted in May 2008.  The VA 
examiner opined that the current low back condition is 
unrelated to, and not aggravated by, the service-connected 
cervical spine condition, and is unrelated to the service-
connected right knee disability.  The VA examiner gave no 
specific opinion as to whether the current back disorder is 
aggravated by the service-connected right knee disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the veteran to undergo 
another VA orthopedic examination.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose any back and/or shoulder 
disorder shown to exist;

b) opine whether any such disorder is 
at least as likely as not related to 
the veteran's service-connected right 
knee and/or cervical spine disability;

c) if not, opine whether any such 
disorder is aggravated by the veteran's 
service-connected right knee and/or 
cervical spine disability; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

2.  Arrange for the veteran to undergo 
another VA psychiatric examination.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose any psychiatric disorder 
shown to exist;

b) opine whether any such disorder is 
at least as likely as not related to 
the veteran's service-connected 
cervical spine disability;

c) if not, opine whether any such 
disorder is aggravated by the veteran's 
service-connected cervical spine 
disability; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion; and 

3.  Readjudicate the veteran's service 
connection claims based on all of the 
evidence of record.  Consider such claims 
on a secondary basis, under 38 C.F.R. 
§ 3.310.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


